BLUE EARTH, INC. 2298 Horizon Ridge Parkway, Suite 205 Henderson, NV 89052 (702) 499-1347 April 11, 2011 Via EDGAR Correspondence Mr. Brian Cascio Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Blue Earth, Inc. Current Report on Form 8-K/ No. 2 File No. 333-148346 Dear Mr. Cascio: In response to the Staff’s Comment Letter dated April 1, 2011, we hereby acknowledge that: · The Company is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, BLUE EARTH, INC. By: /s/ Johnny R. Thomas Johnny R. Thomas, CEO
